Exhibit 10.41
 
LOAN AGREEMENT




THIS LOAN AGREEMENT ("Amendment") is entered into on April 27, 2016, by and
between Jeff Holmes, a Nevada resident ("Holmes"), and CannaSys, Inc., a Nevada
corporation ("CannaSys").


Recitals


A. On June 26, 2015, Holmes loaned CannaSys $50,000 under an unsecured
promissory note (the "Note").


B. CannaSys has negotiated a transaction whereby Blackbridge Capital, LLC, a
Delaware limited liability company ("Blackbridge") has agreed to take an
assignment of the Note from Holmes in consideration of payment to Holmes in cash
of $48,000 ($50,000 less $2,000 in fees) on the condition that Holmes
immediately thereafter lends $25,000 of this consideration back to CannaSys.


C. Holmes is willing to lend $25,000 to CannaSys on the condition that the loan
is evidenced by a promissory note for $27,000, CannaSys provides the additional
consideration set forth below, and on the following terms and conditions.


Agreement


NOW, THEREFORE, upon the foregoing premises, which are incorporated herein by
reference, the parties hereby agree as follows:


1. The Loan.   Holmes hereby agrees to loan to Cannasys and Cannasys hereby
agrees to borrow from Holmes the sum of $25,000.00 (the "Loan") upon the terms
and conditions set forth herein. The Loan will be evidenced by a promissory note
in the principal amount of $27,000.00 ($25,000 being loaned under this Agreement
and $2,000 in unpaid principal still owing under the Note, the ("New Note", the
form of which is attached hereto as Exhibit "A")).


2. Funding Date.  Holmes agrees to fund the Loan by wire transfer immediately
upon receipt of Blackbridge's payment for the assignment of the Note.


3. Additional Consideration.  In consideration of Holmes making the Loan,
CannaSys will issue Holmes fully vested warrants for the purchase of its common
stock at the exercise price of $0.05 per share under the form of warrant
attached hereto as Exhibit "B" (the "Warrant").


4. Counterparts.  The parties may deliver this Agreement by fax or email and may
execute it in counterparts, each of which will be an original and both of which
will constitute the same instrument. An electronically-stored copy or photocopy
of the original, executed Amendment will be deemed an original.


5. Governing Law. This Agreement shall be governed by and construed under and in
accordance with the laws of the state of Nevada, without giving effect to any
choice or conflict of law provision or rule (whether the state of Nevada or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the state of Nevada.


(Signature Page Follow)
1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
executed as of the date first written above.


CANNASYS, INC.




By:  /s/ Michael A. Tew.        
Michael A. Tew
President
 

 
JEFF HOLMES




  /s/ Jeff Holmes        


2

--------------------------------------------------------------------------------

Exhibit A
PROMISSORY NOTE
 
$27,000.00
April 27, 2016
 
Denver, Colorado
   

For value received, CANNASYS, INC., a Nevada corporation (the "Company"),
promises to pay to Jeff Holmes (the "Holder"), the principal sum of Twenty Seven
Thousand Dollars ($27,000.00).  Interest shall accrue from the date of this Note
on the unpaid principal amount at a rate equal to one percent (1% per annum).
 This Note is subject to the following terms and conditions.
1. Maturity.  This Note will automatically mature and be due and payable on
October 26, 2016.  Interest shall accrue on this Note but shall not be due and
payable until the Maturity Date. Notwithstanding the foregoing, the entire
unpaid principal sum of this Note, together with accrued and unpaid interest
thereon, shall become immediately due and payable upon the insolvency of the
Company, the commission of any act of bankruptcy by the Company, the execution
by the Company of a general assignment for the benefit of creditors, the filing
by or against the Company of a petition in bankruptcy or any petition for relief
under the federal bankruptcy act or the continuation of such petition without
dismissal for a period of 90 days or more, or the appointment of a receiver or
trustee to take possession of the property or assets of the Company.
2. Payment; Prepayment.  All payments shall be made in lawful money of the
United States of America at such place as the Holder hereof may from time to
time designate in writing to the Company.  Payment shall be credited first to
the accrued interest then due and payable and the remainder applied to
principal. Prepayment of this Note may be made at any time without penalty.
3.Transfer; Successors and Assigns.  The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  Notwithstanding the foregoing, the Holder may not
assign, pledge, or otherwise transfer this Note without the prior written
consent of the Company. Subject to the preceding sentence, this Note may be
transferred only upon surrender of the original Note for registration of
transfer, duly endorsed, or accompanied by a duly executed written instrument of
transfer in form satisfactory to the Company. Thereupon, a new note for the same
principal amount and interest will be issued to, and registered in the name of,
the transferee. Interest and principal are payable only to the registered holder
of this Note.
4. Governing Law.  This Note and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of Nevada, without
giving effect to principles of conflicts of law.
5. Notices.  Any notice required or permitted by this Note shall be in writing
and shall be deemed sufficient upon receipt, when delivered personally or by
courier, overnight delivery service or confirmed facsimile, or 48 hours after
being deposited in the U.S. mail as certified or registered mail with postage
prepaid, if such notice is addressed to the party to be notified at such party's
address or facsimile number as set forth below or as subsequently modified by
written notice.
1

--------------------------------------------------------------------------------

6. Amendments and Waivers.  Any term of this Note may be amended only with the
written consent of the Company. Any amendment or waiver effected in accordance
with this Section 6 shall be binding upon the Company, each Holder and each
transferee of any Note.
7. Stockholders, Officers and Directors Not Liable.  In no event shall any
stockholder, officer or director of the Company be liable for any amounts due or
payable pursuant to this Note.
8. Counterparts.  This Note may be executed in any number of counterparts, each
of which will be deemed to be an original and all of which together will
constitute a single


COMPANY:


CANNASYS, INC.




By:  /s/ Michael Tew                       


Name:   Michael Tew                       
(print)
Title:    President                              


Address:
1350 17th Street, Suite 150
Denver, Colorado 80202
2

--------------------------------------------------------------------------------



Exhibit B
CannaSys, Inc.
(a Nevada corporation)


Warrant for the Purchase of 100,000
Shares of Common Stock, Par Value $0.001


This Warrant Will Be Void
After 5:00 P.M. Mountain Time
On December 31, 2018
___________________________


These securities have not been registered with the U.S. Securities and Exchange
Commission (the
"SEC") under the Securities Act of 1933, as amended (the "Securities Act"), and
are being
offered in reliance on exemptions from registration provided in Section 4(a)(2)
of the
Securities Act and Rule 506 of Regulation D promulgated thereunder and
preemption from the registration or qualification requirements (other
than notice filing and fee provisions) of applicable state laws under
the National Securities Markets Improvement Act of 1996.
____________________________


This Warrant certifies that, for value received, Jeff Holmes (the "Holder"), is
entitled, at any time or from time to time on or after April 28, 2016, and on or
before 5:00 p.m. (Mountain Time) on December 31, 2018 (the "Expiration Date"),
to subscribe for, purchase, and receive 100,000 shares (the "Shares") of fully
paid and nonassessable common stock, par value $0.001 of CannaSys, Inc., a
Nevada corporation (the "Company"). This Warrant is exercisable to purchase the
Shares at a price per share of $0.05 (the "Exercise Price"), or on a "cashless
basis" as provided herein, at the discretion of the Holder. The number of Shares
to be received on exercise of this Warrant may be adjusted on the occurrence of
certain events as described herein. If the rights represented hereby are not
exercised by the Expiration Date, this Warrant shall automatically become void
and of no further force or effect, and all rights represented hereby shall cease
and expire.


Subject to the terms set forth herein, this Warrant may be exercised by the
Holder in whole or in part by execution of the form of exercise attached hereto
and payment of the Exercise Price in the manner described above, all subject to
the terms hereof. This Warrant is not assignable.


1. Exercise.


(a) Exercise of Warrant. The Holder shall have the rights of a shareholder only
for Shares fully paid for by the Holder under this Warrant. On the exercise of
all or any portion of this Warrant in the manner provided above, the Holder
shall be deemed to have become a holder of record of the Shares as to which this
Warrant is exercised for all purposes, and certificates for the securities so
purchased shall be delivered to the Holder within a reasonable time, but in no
event longer than 10 days after this Warrant shall have been exercised as set
forth above. If this Warrant shall be exercised for only a part of the Shares
covered hereby, the Holder shall be entitled to receive a similar Warrant of
like tenor and date covering the number of Shares for which this Warrant shall
not have been exercised.
3

--------------------------------------------------------------------------------



(b) Cashless Exercise.  This Warrant may also be exercised at such time by means
of a "cashless exercise" in which the Holder shall be entitled to receive a
certificate for the number of Shares equal to the quotient obtained by dividing
[(A-B) (X)] by (A), where:


(A) = the volume weighted average price on the trading day immediately preceding
the date of the election;


(B) = the Exercise Price of this Warrant, as adjusted; and


(X) = the number of Shares issuable upon exercise of this Warrant in accordance
with the terms of this Warrant by means of a cash exercise rather than a
cashless exercise.


Notwithstanding anything herein to the contrary, on the Expiration Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 1(b).


2. Fully Paid Shares. The Company covenants and agrees that the Shares that may
be issued on the exercise of this Warrant will, on issuance pursuant to the
terms of this Warrant, be fully paid and nonassessable, free from all taxes,
liens, and charges with respect to the issue thereof, and not issued in
violation of the preemptive or similar right of any other person. The Company
further covenants and agrees that during the period within which the rights
represented by this Warrant may be exercised, the Company will have authorized
and reserved a sufficient number of Shares of common stock to provide for the
exercise of the rights represented by this Warrant.


3. Adjustment of Exercise Price and Number of Shares.


(a) The number of Shares purchasable on the exercise of this Warrant shall be
adjusted appropriately from time to time as follows:


(i) In the event the Company shall declare a dividend or make any other
distribution on any capital stock of the Company payable in common stock, rights
to purchase common stock, or securities convertible into common stock or shall
subdivide its outstanding shares of common stock into a greater number of shares
or combine its outstanding stock into a smaller number of shares, then in each
such event, the number of Shares subject to this Warrant shall be adjusted so
that the Holder shall be entitled to purchase the kind and number of Shares of
common stock or other securities of the Company that it would have owned or have
been entitled to receive after the happening of any of the events described
above, had this Warrant been exercised immediately before the happening of such
event or any record date with respect thereto; an adjustment made pursuant to
this subparagraph 3(a) shall become effective immediately after the effective
date of such event retroactive to the record date for the event.
4

--------------------------------------------------------------------------------



(ii) No adjustment in the number of Shares purchasable hereunder shall be
required unless the adjustment would require an increase or decrease of at least
1% in the number of Shares purchasable on the exercise of this Warrant;
provided, however, that any adjustments that by reason of this subparagraph 3(a)
are not required to be made shall be carried forward and taken into account in
any subsequent adjustment.


(iii) Whenever the number of Shares purchasable on the exercise of this Warrant
is adjusted as herein provided, the Exercise Price payable on exercise shall be
adjusted by multiplying the Exercise Price immediately before the adjustment by
a fraction, the numerator of which shall be the number of Shares purchasable on
the exercise of this Warrant immediately before the adjustment and the
denominator of which shall be the number of Shares so purchasable immediately
thereafter.


(iv) Whenever the number of Shares purchasable on the exercise of this Warrant
or the Exercise Price of the Shares are adjusted as herein provided, the Company
shall cause to be promptly mailed by first-class mail, postage prepaid, to the
Holder of this Warrant notice of such adjustment or adjustments and shall
deliver a resolution of the Company's board of directors setting forth the
number of Shares purchasable on the exercise of this Warrant and the Exercise
Price of the Shares after such adjustment, setting forth a brief statement of
the facts requiring the adjustment, together with the computation by which the
adjustment was made. Such resolution, in the absence of manifest error, shall be
conclusive evidence of the correctness of adjustment.


(v) All adjustments shall be made by the Company's board of directors, which
shall be binding on the Holder in the absence of demonstrable error.


(b) No Adjustment in Certain Cases. No adjustments shall be made in connection
with:


(i) the issuance of any Shares on the exercise of this Warrant;


(ii) the conversion of shares of preferred stock;


(iii) the exercise or conversion of any rights, options, warrants, or
convertible securities containing the right to purchase or acquire common stock;


(iv) the issuance of additional securities on account of the antidilution
provisions contained in or relating to this Warrant or any other option,
warrant, or right to acquire common stock;


(v) the purchase or other acquisition by the Company of any common stock,
evidences of its indebtedness or assets, or rights, options, warrants, or
convertible securities containing the right to subscribe for or purchase common
stock; or
5

--------------------------------------------------------------------------------



(vi) the sale or issuance by the Company of any common stock, evidences of its
indebtedness or assets, or rights, options, warrants, or convertible securities
containing the right to subscribe for or purchase common stock or other
securities pursuant to options, warrants, or other rights to acquire common
stock or other securities.


4. Notice of Certain Events. In the event of:


(a) any taking by the Company of a record of the holders of any class of
securities of the Company for the purpose of determining the holders thereof who
are entitled to receive: (i) any dividends or other distribution; (ii) any right
to subscribe for, purchase, or otherwise acquire any shares of stock of any
class or any other securities or property; or (iii) any other rights;


(b) any capital reorganization of the Company; any reclassification or
recapitalization of the capital stock of the Company; any transfer of all or
substantially all of the assets of the Company to any other person; or any
consolidation, share exchange, or merger involving the Company; or


(c) any voluntary or involuntary dissolution, liquidation, or winding up of the
Company,


the Company will mail to the Holder, at least 20 days before the earliest date
specified therein, a notice specifying the date on which any such record is to
be taken for the purpose of such dividend, distribution, or right; the amount
and character of the dividend, distribution, or right; or the date on which any
reorganization, reclassification, transfer, consolidation, share exchange,
merger, dissolution, liquidation, or winding up of the Company will occur; and
the terms and conditions of the transaction or event.


5. Disposition of Warrants or Shares. The Holder, by acceptance hereof, agrees
that, before any disposition is made of any Warrant or Shares of common stock,
the Holder shall give written notice to the Company describing briefly the
manner of any such proposed disposition. No disposition shall be made unless and
until:


(a) the Company has received written assurances from the proposed transferee
confirming a factual basis for relying on exemptions from registration under
applicable federal and state securities laws for such transfer or an opinion
from counsel for the Company stating that no registration under the Securities
Act or applicable state statutes is required for such disposition; or


(b) a registration statement under the Securities Act has been filed by the
Company and declared effective by the SEC covering the proposed disposition, and
the disposition has been registered or qualified or is exempt therefrom under
the state having jurisdiction over such disposition.
6

--------------------------------------------------------------------------------



6. Restricted Securities. The Holder acknowledges that this Warrant is, and that
the Shares issuable on exercise hereof will be, "restricted securities" as that
term is defined in Rule 144 promulgated under the Securities Act. Accordingly,
this Warrant must be taken for investment and held indefinitely and may not be
exercised or converted unless subsequently registered under the Securities Act
and comparable state securities laws or unless an exemption from such
registration is available. Likewise, any Shares issued on exercise of this
Warrant must be taken for investment and held indefinitely and may not be resold
unless such resale is registered under the Securities Act and/or comparable
state securities laws or unless an exemption from such registration is
available. A legend to the foregoing effect shall be placed conspicuously on the
face of all certificates for Shares issuable on exercise of this Warrant.


7. Reports under the Exchange Act. With a view to making available to the Holder
the benefits of Rule 144 promulgated under the Securities Act and any other rule
or regulation of the SEC that may at any time permit the Holder to sell the
Shares issuable on exercise of this Warrant, the Company shall, until such
Shares may be resold pursuant to the provisions of Rule 144(b)(i) or any similar
provision:


(a) make and keep public information available, as those terms are understood
and defined in SEC Rule 144;


(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and


(c) furnish to the Holder, forthwith upon request: (i) a written statement by
the Company that it has complied with the reporting requirements of SEC Rule
144, the Securities Act, and the Exchange Act; (ii) a copy of the most recent
annual or quarterly report of the Company and other reports and documents so
filed by the Company; and (iii) such other information as may be reasonably
requested in availing the Holder of any rule or regulation of the SEC that
permits the selling of any such securities without registration or pursuant to
such form.


8. Governing Law. This Warrant shall be construed under and be governed by the
laws of the state of Nevada.


9. Notices. All notices, demands, requests, or other communications required or
authorized hereunder shall be in writing and shall be deemed to have been given
as of the date delivered, if personally delivered; as of the date sent, if sent
by electronic mail and receipt is acknowledged by the recipient; and one day
after the date sent, if delivered by overnight courier service:
7

--------------------------------------------------------------------------------



If to the Holder, to:              Jeff Holmes
P.O. Box 11207
Zephyr Cove, Nevada 89448
Email: jwholmes123@yahoo.com


If to the Company, to:          CannaSys, Inc.
Attn:  Michael A. Tew
1350 17th Street, Suite 150
Denver, Colorado 80202
Email: michael.tew@cannasys.com


Each Party, by notice given in accordance herewith, may specify a different
address for the giving of any notice hereunder.


10. Loss, Theft, Destruction, or Mutilation. Upon receipt by the Company of
reasonable evidence of the ownership of and the loss, theft, destruction, or
mutilation of this Warrant, the Company will execute and deliver, in lieu
thereof, a new Warrant of like tenor.


DATED this 27th day of April, 2016.


: CANNASYS, INC.




By: /s/ Michael A. Tew                   
Michael A. Tew, CEO




8

--------------------------------------------------------------------------------





Form of Purchase
(to be signed only upon exercise of Warrant)




TO: CANNASYS, INC.




The undersigned, the Holder of the attached Warrant, hereby irrevocable elects
to exercise the purchase rights represented by the Warrant for, and to purchase
thereunder, ________ shares of common stock of CannaSys, Inc., and herewith
makes payment of $______ therefor. Please issue the shares of common stock as to
which this Warrant is exercised in accordance with the instructions set forth
below and, if the Warrant is being exercised for less than all of the Shares to
which it pertains, prepare and deliver a new Warrant of like tenor for the
balance of the Shares purchasable under the attached Warrant.


DATED this ____ day of ____________, 20___.
 


Signature:__________________________________
 
 
Signature Guaranteed:_________________________




INSTRUCTIONS FOR REGISTRATION OF STOCK




Name:_____________________________
                       (Please Type or Print)


Address:___________________________
  

 
                ___________________________
 
               ____________________________



*   *   *   *   *   *


NOTICE:  The signature to the form of purchase must correspond with the name as
written upon the face of the attached Warrant in every particular without
alteration or enlargement or any change whatsoever, and must be guaranteed by a
bank, other than a savings bank, or by a trust company or by a firm having
membership on a registered national securities exchange.
9

--------------------------------------------------------------------------------



 